UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 13 AND 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 2-38498 U-Haul International, Inc. (Exact name of registrant as specified in its charter) 2727 N. Central Avenue Phoenix, Arizona 85004-1158 (602) 263-6645 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Independent Fleet Owner Contracts (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i)x Rule 12h-3(b)(1)(i)x Rule 12g-4(a)(1)(ii) o Rule 12h-3(b)(1)(ii) o Rule 12g-4(a)(2)(i)o Rule 12h-3(b)(2)(i)o Rule 12g-4(a)(2)(ii) o Rule 12h-3(b)(2)(ii) o Rule 15d-6 x Approximate number of holders of record as of the certification or notice date: 250 Pursuant to the requirements of the Securities Exchange Act of 1934, U-Haul International, Inc.has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:September 26, 2007 By: /s/ Jason A. Berg Name: Jason A. Berg Title: Chief Accounting Officer
